OPINION — AG — UNDER 25 O.S. 1971 201 [25-201], AUGMENTING THE RIGHTS GRANTED AND RESERVED BY THE PEOPLE OF ARTICLE II, SECTION 1, ARTICLE II, SECTION 3, ARTICLE III, SECTION 1 THRU ARTICLE III, SECTION 8, ARTICLE V, SECTION 1, ARTICLE V, SECTION 2, ARTICLE V, SECTION 3 AND ARTICLE XXIV, SECTION, THE ADMISSIONS COMMITTEE OF THE UNIVERSITY OF OKLAHOMA COLLEGE OF MEDICINE CANNOT MEET IN A SESSION CLOSED TO THE PUBLIC FOR THE PURPOSE OF DISCUSSING, DELIBERATING, RECOMMENDING, DETERMINING OR DECIDING AS TO WHICH APPLICANTS ARE TO BE ADMITTED TO THE COLLEGE OF MEDICINE, OR FOR THE PURPOSE OF ESTABLISHING POLICIES RELATIVE TO ADMISSIONS AT THE COLLEGE, SINCE ALL OF THESE THINGS ARE PART OF THE ENTIRE " DECISION — MAKING PROCESS " RELATIVE TO WHICH APPLICANTS WILL BE ADMITTED ACCORDING TO THE POLICIES, PROCEDURES, OR STANDARDS THAT ARE IN EFFECT AT AN EDUCATIONAL INSTITUTION ESTABLISHED AND SUPPORTED BY THE STATE OF OKLAHOMA. CITE: OPEN MEETING LAW OPINION NO. 71-245, OPINION NO. 69-350, 25 O.S. 1971 29 [25-29], 25 O.S. 1971 202 [25-202], ARTICLE XIIIA, SECTION 3 (GERALD E. WEIS)